Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Amendment filed on: 03/05/2021.
Claims 1, 2 – 15 and 17 – 20 are still pending.
Claims 1, 3, 15, and 17 have been amended.
Claims 2 and 16 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note: The Examiner’s amendment has been corrected with respect to the previous set of claims filed on 3/5/2019. 
The application has been amended as follows: 
Claim 17:  --17. (Currently Amended) The system of claim 1[[6]]5, wherein the information handling system is operable to record a plurality of measurements from at least two different magnetic biases.--
Allowable Subject Matter
Claims 1, 2 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “disposing an electromagnetic ranging tool with a coil antenna disposed around the electromagnetic ranging tool into a wellbore, wherein the coil antenna comprises one or more coil windings, and the coil windings  in combination with all other claimed limitations of claim 1.
Regarding Claims 3 – 14, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 15, the prior art of record does not teach claimed limitation: “an electromagnetic ranging tool comprising a coil antenna, wherein the coil antenna comprises one or more coil windings, and wherein the coil windings comprise a magnetic material, wherein the magnetic material is eccentrically disposed on the coil antenna” in combination with all other claimed limitations of claim 15.
Regarding Claims 17 – 20, the claims are allowed as they further limit allowed claim 15.
The closest references are found based on the updated search:
Decroix et al. (US 4,319,104) teaches a cylindrical contact body and an eccentrically arranged borehole provided in the contact body and extending in a longitudinal direction of the contact body to form two current paths of different cross-sectional area, whereby the current present in the contact body during the opening of the circuit breaker forms a loop to enhance magnetic quenching of electric arcs formed during a circuit breaking operation (see claim 1).
Kenison et al. (US 2009/0084536 A1) discloses a system for use in a well, comprising: a bottom hole assembly having an assembly axis; an orientation device pivotably mounted in the bottom hole assembly on a device axis offset from the assembly axis, the orientation device being eccentrically weighted to maintain a rotational position when the bottom hole assembly is angularly displaced (see claim 1).
Wu (US 2016/0041294 A1) suggests an electromagnetic signal comprising a ranging signal or telemetry signal from a first borehole to a second borehole via a geological formation (see claim 13).
However, the combination or each of the cited references above does notdisclose nor fairly suggest each and every claimed limitation of independent claim 1 and 15, therefore claims 1, 2 – 15 and 17 – 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/13/2021